DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0153460 (hereinafter “Vallius”).
Regarding claim 1, Vallius teaches a waveguide display system (Fig. 8), comprising: a waveguide (130) having a first surface and a second surface (left and right), the waveguide including an incoupling diffractive optical element (“DOE”) (440) and an outcoupling DOE (410); a first light beam (805) transmitted toward the incoupling DOE of the waveguide; a first reflective optical element (bottom surface of waveguide 130; pars. [0031], [0032]), configured to receive the first light beam passing through the incoupling DOE of the waveguide, the first reflective optical element configured to reflect a second light beam toward the incoupling DOE of the waveguide (Figs. 8, 9; pars. [0031], [0032]); wherein the waveguide display system is 
Regarding claim 2, Vallius teaches that angles of incidence of the first and second light beams and a grating period of the incoupling DOE are configured to determine diffraction angles, such that the first light beam transmitting through the incoupling DOE does not satisfy a TIR condition for the first light beam to propagate to the outcoupling DOE, and the second light beam reaching the incoupling DOE satisfies the TIR condition to propagate to the outcoupling DOE (Figs. 8, 9; pars. [0031], [0032]).

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the prior art of record, as best exemplified by Vallius and further including the prior art listed below in the “Conclusion” section, whether taken individually or in combination, and when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that diffraction of the first light beam by the incoupling DOE produces a first negative first order diffracted light beam that fails total internal reflection (TIR) condition of the waveguide; and diffraction of the second light beam by the incoupling DOE produces a second negative first order diffracted light beam that meets the TIR condition of the waveguide.
Regarding claim 4, the prior art of record, as best exemplified by Vallius and further including the prior art listed below in the “Conclusion” section, whether taken individually or in combination, and when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the first light beam is a non-scanning collimated image beam; and the first reflective optical element is a scanning mirror.
Regarding claims 5-7, the prior art of record, as best exemplified by Vallius and further including the prior art listed below in the “Conclusion” section, whether taken individually or in combination, and when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the first light beam is a divergent light beam provided by a scanning light source, and the first reflective optical element is a collimating scanning mirror.
Regarding claim 8, the prior art of record, as best exemplified by Vallius and further including the prior art listed below in the “Conclusion” section, whether taken individually or in combination, and when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the first light beam is a collimated light beam provided by a collimating mirror; and the first reflective optical element is a non-collimating scanning mirror.
Regarding claims 9-11, the prior art of record, as best exemplified by Vallius and further including the prior art listed below in the “Conclusion” section, whether taken individually or in combination, and when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious a scanning mirror and a light source, wherein the first light beam is a scanned divergent light beam provided by the scanning mirror; wherein the scanning mirror is configured to receive an input light beam from the light source and provide the scanned divergent light beam, the scanned divergent light beam being transmitted through the waveguide to reach the first reflective optical element; and wherein the first reflective optical element is a collimating mirror, which is configured to receive the scanned divergent light beam and provide a reflected collimated light beam to the waveguide.
Regarding claims 12-15, the prior art of record, as best exemplified by Vallius and further including the prior art listed below in the “Conclusion” section, whether taken individually or in combination, and when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious a point light source disposed adjacent to the first surface of the waveguide, wherein the point light source is configured to provide a divergent input light beam to a portion of the waveguide outside the incoupling DOE; a scanning mirror disposed adjacent to the second surface of the waveguide, the scanning mirror configured to receive the divergent input light beam from the point light source through the waveguide and to provide a divergent reflected light beam toward the incoupling DOE of the waveguide; a collimating scanning optical element positioned adjacent to the first surface of the waveguide, the collimating scanning optical element being configured to receive the divergent reflected light beam emitted from the scanning mirror through the incoupling DOE of the waveguide and to produce a collimated reflected light beam toward the incoupling DOE of the waveguide.
Regarding claims 16-20, the prior art of record, as best exemplified by Vallius and further including the prior art listed below in the “Conclusion” section, whether taken individually or in combination, and when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious a cantilever scanner disposed adjacent to the first surface of the waveguide, the cantilever scanner is configured to provide a scanning light beam; a reflective optical element disposed adjacent to the cantilever scanner and configured to receive the scanning light beam and to provide a reflected scanning light beam; a collimating optical element disposed adjacent to the reflective optical element and configured to receive the reflected scanning light beam from the reflective optical element and to provide a collimated scanning light beam; and a scanning optical element disposed adjacent to the collimating optical element and configured to receive the collimated scanning light beam and to provide a collimated two- dimensional scanning light beam; wherein the cantilever scanner, the reflective optical element, the collimating optical element, and the scanning optical element are disposed on a same side of the waveguide, adjacent to the first surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2003/0202247 (“Niv”) and US 4,711,512 (“Upatnieks”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883